FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                         MAR 03 2005

                            FOR THE NINTH CIRCUIT                      CATHY A. CATTERSON, CLERK
                                                                           U.S. COURT OF APPEALS




ALMAZ SAYOUM ABEBE; SISAY                        No. 02-72390
MENGISTU,
                                                 Agency Nos. A72-693-580
            Petitioners,                                    A72-693-581

  v.
                                                 ORDER
                              *
ALBERTO R. GONZALES , Attorney
General,

            Respondent.


Before: SCHROEDER, Chief Judge:

       Upon the vote of a majority of nonrecused regular active judges of this court

it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule

35-3. The three-judge panel opinion shall not be cited as precedent by or to this

court or any district court of the Ninth Circuit, except to the extent adopted by the

en banc court.




        *
            Alberto R. Gonzales is substituted for his predecessor, John Ashcroft,
as Attorney General of the United States, pursuant to Fed. R. App. P. 43(c)(2).